Citation Nr: 1626131	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  10-16 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than November 7, 2008, for the grant of service connection for left ankle sprain.

2.  Entitlement to an initial rating in excess of 10 percent for left ankle sprain.

3.  Entitlement to service connection for a right ankle disability.  

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a left knee disability.

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for a right knee disability.  

6.  Whether new and material evidence has been submitted to reopen a claim of service connection for a bilateral foot disability.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1991 to August 1995.

This matter is before the Board of Veterans' Appeals (Board) on appeal of August 2008 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, and in Atlanta, Georgia, respectively.  Local jurisdiction of the appeal is currently with the St. Petersburg, Florida, RO.

The issues of entitlement to an increased rating for a left ankle disability, service connection for a right ankle disability and whether new and material evidence has been submitted to reopen claims for bilateral knee and foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

In June 2015 the Veteran also testified before the undersigned at a Travel Board hearing at the regional office.

FINDINGS OF FACT

1.  On November 7, 2008, VA received a claim for entitlement to service connection for a left ankle disability.
 
2.  At the time of receipt of the November 7, 2008 claim, there were no pending or otherwise unadjudicated claims for entitlement to service connection for a left ankle disability. 


CONCLUSION OF LAW

The criteria for an effective date earlier than November 7, 2008, for the grant of service connection for a left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5110 (West 2014); 38 C.F.R. § 3.400 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. § 3.159 (2015).

With regard to the Veteran's claim for an earlier effective date for the grant of service connection for a left ankle disability, the RO provided the required notice in letters sent to the Veteran in November 2008.  This letter informed the Veteran of what evidence was required to substantiate his claims and of his and VA's respective duties for obtaining evidence.  The November 2008 letter informed the Veteran of the laws regarding the assignment of effective dates and disability ratings.  Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a notice of disagreement (NOD) with the RO's decision as to the assigned effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.  
The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to this "downstream element."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  No detrimental effect involving VCAA notice has been alleged by the Veteran, and so the notice already provided on the original claim for service connection is sufficient and the Board finds that VA's duty to assist has been properly fulfilled.  

Law and Analysis

In general, where a claim for service connection is filed more than one year after separation from active service, the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2015). 

The Veteran's claims file indicates that he filed an original claim for compensation in June 2000, claiming service connection for lumbar spine, bilateral foot, bilateral knee, and left eye disabilities.  These claims were denied in a December 2000 rating decision.

The Veteran filed an application to reopen the previously denied claim for a bilateral foot disability in January 2004.  This application to reopen was denied in a September 2004 rating decision.

The Veteran filed an application to reopen the previously denied claim for a bilateral foot disability in June 2007.  

Thereafter, the Veteran submitted a November 2008 Statement in Support of Claim where he amended his June 2007 application to reopen to include claims for service connection for a bilateral ankle disability and an additional application to reopen the previously denied claim for service connection for a bilateral knee disability.

The Board notes that the Veteran's November 2008 Statement in Support of Claim is dated stamped as received on November 7, 2008.

In summary, there is no evidence that the Veteran claimed service connection for a bilateral ankle disability prior to November 7, 2008.  The Veteran asserts that service connection is warranted from 1995, however, as the record does not reflect that a claim was filed within one year of discharge from active service, the Board cannot award an earlier effective date to 1995 on that basis.  As the date entitlement arose is earlier than the claim for benefits, the effective date assigned can be no earlier than November 7, 2008, or the date of claim. 

The Board notes that it is ordering VA to obtain service treatment records that relate to the Veteran's Active Ready Reserve period of service in the below remand, however, under 38 C.F.R. § 3.400(b), the effective date for the grant of service connection is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2014); 38 C.F.R. § 3.400(b)(2015).  As the later of these dates is the date of claim and there are no prior adjudicated claims, 38 C.F.R. § 3.156(c) is not applicable and thus there is no prejudice to the Veteran.  

Accordingly, the Board finds that entitlement to an effective date earlier than November 7, 2008, for the grant of service connection for left ankle sprain is not warranted.  A preponderance of the evidence is against the claim and there is no doubt to be resolved.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date earlier than November 7, 2008, for the grant of service connection for left ankle sprain, is denied.


REMAND

Increased Rating - Left Ankle

The Veteran contends that his service-connected left ankle disability warrants a higher rating than the 10 percent evaluation currently assigned.  The Veteran testified before the undersigned at the June 2015 hearing that his service-connected left ankle disability has worsened since the last VA examination to determine the nature and severity of his disabilities.  The Veteran was last afforded a VA examination of his left ankle disability in January 2011.  The Board finds that an additional examination is warranted to ascertain the current severity of his service-connected disability.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

On remand, the RO should obtain any outstanding treatment records that are in the possession of the Veteran's Health Administration.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Service Connection and New and Material Claims

The Board notes that the Veteran informed VA of the possible existence of additional service treatment records and directed VA to request these records from the Army Human Resources Command.  See Statement in Support of Claim dated October 2007.

The Veteran also testified before the undersigned at the June 2015 hearing that he performed Active Reserve duty after his period of active service and that his claim for a right ankle disability, in part, is supported by service treatment records from Craven Army Hospital at Fort Monroe, Virginia.  See Statement in Support of Claim dated November 2008.

The Board notes that the RO made a single request to the Army Human Resources Command in June 2008.  However, an undated memorandum that follows indicates that VA may have misunderstood that the Veteran participated in additional Reserve service.  

This memorandum notes that the Veteran's service treatment records are already associated with the claims file; however, the Board notes that the service records contained in the claims file are from his period of active service from December 1991 to August 1995.  

The Board finds that VA has not fulfilled the duty to assist the Veteran in obtaining records in the custody of the Department of the Defense.  38 C.F.R. § 3.159(c)(2)(2015).  

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's service treatment and personnel records pertaining to his service in the U.S. Army ROTC from August 1995 to January 2001.  

2.  Obtain any outstanding treatment records from the VA Medical Centers in Gainesville, Tallahassee and the VA N. Florida/S. Georgia HCS.

3.  Then, schedule the Veteran for a VA examination of his service-connected left ankle disability.  The examiner is asked to provide information concerning the symptoms and manifestations of the service-connected left ankle disability.  

4.  After completing these actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, including whether the previously denied claims on appeal should be reconsidered under 38 C.F.R. § 3.156(c)(i) and, if so, scheduling the Veteran for VA examinations, as appropriate.  

5.  Then, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a Supplemental Statement of the Case.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


